Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the rejection have been carefully considered and they are not persuasive. 
	Applicant argues, page 8, 
However, there is no disclosure in Ko whatsoever of a reporting mode in which CQI and PMI are reported for each sub band of the sub bands within a BP. Indeed, in any mode, one or the other may be reported, but not both. As such, Ko does not disclose "selecting, by the UE, a subset of the plurality of sub bands for reporting the sub band channel quality and precoding feedback," and "transmitting, by the UE, the subband channel quality and precoding feedback for each of the sub bands in the subset.," as in claim 1.

The examiner respectfully disagrees.  Ko clearly discloses a reporting mode in which both CQI and PMI are reported for each sub band of the sub bands within a BP (Ko, [0173], all of CQI, PMI and RI are transmitted in each mode; the term "CQI" may be used as the concept of channel information including RI, PMI and CQI. [0151], [0142]). Therefore, Ko discloses all the limitations in the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (US20130182789). 
Regarding claim 1, Ko discloses a method of wireless communication, comprising:
 	receiving, at a user equipment (UE), an indication to report subband channel quality and precoding feedback for a plurality of subbands over a carrier bandwidth (fig. 34, [0014][0268], based on downlink control information, DCI, including channel state information (CSI), PMI, and CQI;  S3430, receiving downlink signal; [0169], upon receiving a request from the eNB, such request may be channel quality information (CQI) request defined by one bit in DCI format 0; [0142][0151][0173]); 
selecting, by the UE, a subset of the plurality of subbands for reporting the subband channel quality and precoding feedback ([0184-85][0206], in the UE selected subband CQI reporting mode, the size of bandwidth part may be defined in Tables 6, 8-9. A UE may select a preferred subband within each BP, and calculate a CQI for the corresponding subband, a UE may report the selected PMI for each subband; [0142][0151][0173]); 
transmitting, by the UE, the subband channel quality and precoding feedback for each of the subbands in the subset (fig. 34, S3430, transmit CSI to eNB; [0142][0151][0173]); and 
transmitting, by the UE, a subband selection indicator to indicate the location of the subset of the plurality of subbands (fig. 34, S3430, transmit CSI to eNB, [0189], UE may calculate a CQI index for one preferred Best-1 CQI subband, and transmit the calculated CQI index over a PUCCH. In this case, a Best-1 indicator indicating which a Best-1 CQI subband is selected in one BP may also be transmitted).
	Claims 7 and 13 are rejected same as claim 1 noting Ko discloses a processor, memory and/or computer readable medium.

Regarding claim 2,  Ko discloses the method of claim 1, further including: transmitting, by the UE, a wideband channel quality and precoding feedback determined over the carrier bandwidth (fig. 34, S3430, transmit CSI, [0208], UE may report a WB CQI value calculated on the assumption of data transmission on the set-S (total system bandwidth) subbands; [0142][0151][0173]).
Claims 8 and 14 are rejected same as claim 2.

Regarding claim 3,  Ko discloses the method of claim 1, wherein the carrier bandwidth is divided into a plurality of bandwidth parts each of such plurality of bandwidth parts including a set of consecutive subbands of the plurality of subbands (fig. 17, the entire bandwidth is divided into bandwidth part 1 through J, each BP includes a set of consecutive subbands; [0185][0189]), wherein the selecting the subset of subbands includes: 
selecting a single subband in each of the plurality of bandwidth parts ([0153][0185][0189], a subband is selected in one BP; select a preferred PMI for reporting), wherein the single subband selected in each of the plurality of bandwidth parts represents a most favorable subband for the subband channel quality and precoding feedback among each subband of the set of consecutive subbands ([0189], UE may calculate a CQI for one preferred subband in one BP, with an indicator indicating which subband is selected).
Claims 9 and 15 are rejected same as claim 3.

Regarding claim 4,  Ko discloses the method of claim 3, wherein a determination of the most favorable subband for the subband channel quality and precoding feedback among each subband of the set of consecutive subbands is based on one of: a highest received signal strength, a lowest interference, or a largest spectrum efficiency ([0153], select a preferred precoding matrix from a codebook on the basis of the received signal, and may feedback the selected PMI to the transmitter. In addition, the receiver may measure a Signal-to-Interference plus Noise Ratio (SINR) of the reception (Rx) signal, calculate channel quality information (CQI), and feedback the calculated CQI to the transmitter; [0142][0151][0173]).
	Claims 10 and 16 are rejected same as claim 4.

Regarding claim 5,  Ko discloses the method of claim 1, wherein the carrier bandwidth is divided into a plurality of bandwidth parts each of such plurality of bandwidth parts including a set of consecutive subbands of the plurality of subbands (fig. 17, the entire bandwidth is divided into bandwidth part 1 through J, each BP includes a set of consecutive subbands; [0185][0189]), wherein the selecting the subset of subbands includes: 
selecting a bandwidth part of the plurality of bandwidth parts for reporting the subband channel quality and precoding feedback ([0153][0156][0185][0211-213], select the set of preferred subbands or BP, fig. 17, each BP includes a set of subbands; UE may report a WB CQI, that is, the entire band is selected), wherein the subband channel quality and precoding feedback is generated for each subband of the set of consecutive subbands in the selected bandwidth part ([0206-0208][0213], UE may generate and report a CQI and PMI for each subband of the set of the consecutive subbands in the BP, fig. 17; may select the entire band and report a WB CQI).
Claims 11 and 17 are rejected same as claim 5.

Regarding claim 6,  Ko discloses the method of claim 5 further comprising: 
transmitting an index indicator related to the selected bandwidth part, wherein the index indicator indicates the location of the selected bandwidth part within the plurality of bandwidth parts (fig. 34, S3430, transmit CSI to eNB, [0189][0211-213], Table 10, may select the set of preferred subbands or bandwidth path, fig. 17, may report a value for the selected best set of subbands; case 6-7 may indicate the entire bandwidth being selected).
Claims 14 and 18 are rejected same as claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474